Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The inventions are independent or distinct, each from the other because:
I. Claims 1-10 and 18-20, drawn to an apparatus of an auger assembly, classified in B23K 26/0006.
II. Claims 11- 17, drawn to a method of forming a housing arrangement of an auger assembly, classified in B23K 26/50.
	Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus
as claimed can be used to practice another and materially different process. (MPEP §
806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus such as pipe line for transporting oil.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different groups requires different search strategies and search in different subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
This application also contains claims directed to the following patentably distinct species:
Species 1: Paragraph [0031]: includes a bolted connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168).
Species 2: Paragraph [0031]: includes a laser welds connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168).
After the applicant select invention from Species 1 and Species 2, this application also contains claims directed to the following patentably distinct Species:
Species A: Paragraph [0045]: the tube portion 202 and mounting flange structure 204 are rotated by the drive 234, and the laser device 262 is powered to generate a laser beam.
Species B: Paragraph [0049]: In other embodiments, the tube portion 202 is maintained in a stationary position, and the laser apparatus 260 and/or laser device 262 is manipulated to form the weld.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; i.e. the specific 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species 1 does not require search of a laser welds connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168) (see [0031]); Species 2 does not require search of a bolted connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168) (see [0031]); Species A does not require search of the tube portion 202 is maintained in a stationary position ([0049]); Species B does not require search of the tube portion 202 and mounting flange structure 204 are rotated ([0045]).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to attorney Steven Wietrzny (#44402) on Sept. 14, 2021 at 11:00 Am; but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor DANA ROSSsupervisor Ibrahime Abraham can be reached on 571/270-5569571/270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761